Title: To Alexander Hamilton from Thomas Underwood, 26 August 1799
From: Underwood, Thomas
To: Hamilton, Alexander


          
            His Excellency Majr. Genl. Hamilton
            Sir
            Baltimore 26th. Augt. 1799
          
          I went on to Philadelphia some few days agoe and reported myself to The Honble. Secretary of War, who enformd. me it was my duty to report myself to yr. excellency, I got a Furlough from Colo. Tho Butler in the  State of Tennessee and come to Virginia to visit my relations, since which I Have been in a low State of health, & afflicted with pains,
           I acted as pay master to the garrison of Fort Massac for near two years which calld. me on to Philadl. to settle my public acct, which I have done to the satisfaction of the accountant. I was then compelld. to leave Philadelphia in Consiquence of the yellow fever makg its appearance, & at that time my nearves was so week was not able to report myself to yr.  excellency which I hope you will Please to pardon me for not doing. it is the advice of Doctr. Rush for me to spend the ensuing winter in Georgia South Carolina or the South part of Virginia which I Hope yr. excellency will please to permit me to doe, If it meets   with your approbation I can   Join either of the Companys of Artillery in either of those States & doe duty as I belong to the Artillerists & Enginrs, I will Goe on to the Healing Springs near Richmond, in the State of Virginia & Wait for the orders of your Excellency, I have been near eight years in Western army dur’g which time very much exposed, therefore hope you will   consider my situation And Comply with my request,
          Doctr. Rush wrote to the Secretary of  War & Sd. Secretary has given me the letter & I have enclosd. you a Copy of it, your excellency will much oblige me by  answering my letter as soon as convenient, & direct your letter, at Richmond in State of Virginia & my brother at that place will forward it to me—
          I have the Honor to be yr Excellency mot. Obt. & Humble Ser
          
            Tho. Underwood Lt. U.S. Art. & En
          
        